COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00395-CV


Richard F. Walsh, Medica-Rents         §    From the 17th District Court
Co., Ltd., and MED-RCO, Inc.
                                       §    of Tarrant County (017-217058-06)
v.
                                       §    February 5, 2015
Woundkair Concepts, Inc., Dan
Anderson, and Kim Anderson             §    Opinion by Justice Meier

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Bill Meier
                                       Justice Bill Meier